Citation Nr: 0025849	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to herbicides including Agent 
Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on active duty from March 1948 to December 
1976.  A certified period of active duty from April 1962 to 
April 1968 included service in Vietnam (The exact dates of 
are Vietnam service are not reported.)  

The issue on appeal appears to have been limited to 
entitlement to service connection for the cause of the 
veteran's death as secondary to herbicides including AO 
exposure.  Such issue arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in February 
1999.  

A preliminary review of the record appears to reflect 
evidence raising the issue of entitlement to service 
connection for the cause of the veteran's death other than on 
the basis of exposure to herbicides including AO.  Since this 
newly raised issue is not inextricably intertwined with the 
certified issue on appeal, and has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death as secondary to herbicides including 
AO exposure is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.




CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death as secondary to herbicides including 
AO exposure is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The RO has provided the Board limited records consisting of 
the veteran's terminal hospital records, a death certificate 
and a statement from RL, MD, a specialist in pulmonary 
pathology.

The veteran's records of service (DD-214) show he was trained 
and served as a Communications Center Operations 
Superintendent.  His decorations include a Vietnam Service 
Medal, and a Republic of Vietnam Campaign Medal.

The veteran's certificate of death shows that he died on 
March [redacted], 1998 at Penrose Main Hospital.  He was 68 
years old.  The cause of death was listed as acute respiratory 
failure due to or as a consequence of severe hypotension (further 
information pending from autopsy).  The underlying cause of 
death was recorded as pericarditis.  Chronic obstructive 
pulmonary disease was listed as a condition contributing to 
death but not related to the cause of death.  

Service connection had not been established for any 
disability during the veteran's lifetime.

The terminal hospital records from Penrose-St. Francis Health 
Services contain an autopsy report noting anatomic diagnoses 
of atherosclerosis, severe coronary artery disease, ischemic 
cardiomyopathy, congestive heart failure, COPD with bilateral 
effusion, emphysema, bronchopneumonia, bilateral, right lower 
lobe carcinoma, metastatic carcinoma, pericardium, right 
upper lobe pulmonary embolus and right upper lobe peripheral 
infarct.  

A final hospital note showed that the veteran presented with 
shortness of breath, weakness, and right pleural effusion.  
While hospitalized his right pleural effusion and cardiac 
status deteriorated.  At that point a thoracentesis and 
pericardial window were performed.  It was found on analysis 
of the pericardial tissue that he had a metastatic carcinoma 
to the pericardium.

It was noted that an autopsy showed severe coronary artery 
disease with the left main and left circumflex arteries were 
over 80 percent narrowed.  The lungs demonstrated bilateral 
emphysematous changes and bronchopneumonia bilaterally.  The 
right upper lobe exhibited a peripheral infarct and a small 
pulmonary emboli.  There was a primary right lower lobe 
poorly differentiated adenocarcinoma with metastatic spread 
to the right lung and pericardium.  An enlarged subcranial 
lymph node had metastatic adenocarcinoma.

In summary, it was noted that the veteran's multi-organ 
system involvement in illness included lung carcinoma, 
previous myocardial infarction, COPD, with emphysema, 
pneumonia, pleural effusions, pericardial effusion and 
congestive heart failure (CHF).  It was determined that in 
light of these illnesses, the veteran died on 
March [redacted], 1998.

In a statement dated in January 1999, RL, MD, a pulmonary 
specialist reported treating the veteran while he was 
hospitalized.  He noted that the veteran had lung cancer that 
was metastatic to his pericardium.  He recorded that the 
veteran served in Vietnam and that certain cancers were 
presumed linked to AO exposure.  

Dr. RL stated that lung cancer would frequently be present in 
the body for many years before it was able to be diagnosed 
(in other words before it was evident on chest X-ray or other 
forms of normal diagnosis).  He opined that it would be fair 
to assume that the veteran's cancer was present for three or 
more years prior to the diagnosis and his death.  He noted 
that this would put the veteran in a period of having his 
cancer prior to the thirty year deadline of his return from 
Vietnam.


Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime 
service after December 31, 1946, and certain chronic 
diseases, including malignant tumors become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).



Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after February 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 
38 C.F.R. § 3.309 (1999) will be considered to have been 
incurred under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following disease 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied; chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda, multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), and soft tissue sarcoma.  38 C.F.R. § 
3.307(e) (1999).


These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  
Effective November 7, 1996, presumptive service connection is 
warranted for two additional diseases under 38 C.F.R. § 
3.309(e); acute and subacute peripheral neuropathy, and 
prostate cancer.  61 Fed. Reg. 57,589 (1996) (codified at 38 
C.F.R. §§ 3.307, 3.309).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).


Analysis

The Board notes that the limited records on file show the 
veteran served in Vietnam between April 1962 and April 1968.  
The exact dates of Vietnam service are not shown by the 
present record.  However, the appellant essentially claims 
that her husband-veteran, returned from Vietnam in 1966 and 
died in March 1998.  She points out that a statement from Dr. 
RL shows that the veteran's lung cancer was present for 3 or 
more years prior to his death thereby meeting the 30 year 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(ii) (1999).

Diseases subject to presumptive service connection include 
lung cancer if the disease becomes manifest to a degree of 10 
percent or more within 30 years, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii), 3.309(e) (1999).

The Board notes that the appellant is competent to testify 
about the events in question.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Here, she is competent to testify as 
to the factual events regarding the veteran's return from 
Vietnam in 1966.  See Layno, supra.

As to the requisite medical nexus evidence, the Board notes 
that the private terminal hospital records show the veteran 
died on March [redacted], 1998.  It was noted that his primary 
lung cancer joined with other disease entities in causing death.  
The appellant has submitted a medical statement from his 
treating pulmonary specialist noting that it was fair to 
assume that the veteran's lung cancer was present for three 
or more years prior to the diagnosis and the veteran's death 
in March 1998.

In view of the above discussion, the Board thus holds that 
the appellant has satisfied the criteria for submitting a 
well-grounded claim in light of the provisions 38 C.F.R. § 
3.307(a)(6)(ii), 3.309(e) (1999).  The claim of entitlement 
to service connection for the cause of the veteran's death is 
further addressed in the remand portion of this decision.


ORDER

The appellant has submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death as secondary to herbicides including AO 
exposure.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran served on active duty from March 1948 to December 
1976.  A certified period of active duty from April 1962 to 
April 1968 includes service in Vietnam.
The RO should obtain the veteran's complete service medical 
records for all periods of active duty and an official copy 
of his Military Personnel File (Army 201 file) to include the 
record of assignment in Vietnam. 

The terminal hospital records suggest that the veteran's 
multi-organ system involvement in illness including primary 
lung carcinoma shown by autopsy caused his death in March 
1998.  However, the question of whether primary lung cancer 
substantially or materially contributed to the veteran's 
death or merely causally shared in producing death without 
any causal connection to the veteran's death remains 
unresolved, clinically.  Therefore, additional development of 
the record is warranted.  The Board's medical conclusions 
must be supported by medical authority or evidence of record 
and not simply the Board's own unsubstantiated opinions.  38 
U.S.C.A. § 7104(d)(1) (West 1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991)




Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), 
the Board is deferring adjudication of the issue on appeal 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
appellant and request that she identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who treated the veteran for 
pulmonary symptoms associated with lung 
cancer at any time following retirement 
from active duty in December 1976 through 
March 1998.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the claimant's response, the RO should 
secure all VA medical records.


The RO should take the necessary steps to 
obtain all autopsy materials (Autopsy # 
8915) from Penrose-St. Francis Health 
Services including paraffin tissue blocks 
and stain slides of the lung cancer for 
submission to AFIP by the Board, if found 
necessary.

2.  The RO should obtain the veteran's 
complete service medical records for all 
periods of active duty and an official 
copy of his Military Personnel File (Army 
201 file) to include a record of 
assignment in Vietnam.

3.  The RO should refer the claims file 
to a VA specialist in pulmonary diseases 
or other appropriate specialist for the 
purpose of expressing an opinion as to 
whether lung cancer substantially or 
materially contributed to the veteran's 
death or merely causally shared in 
producing death without any causal 
connection to the veteran's death.  Any 
opinion expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed.  
In particular, the RO should review the 
opinion of the VA medical specialist to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App 268 (1998)

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above to include consideration 
of 38 C.F.R. § 3.328 (1999) referable to 
obtaining an independent medical opinion, 
the RO should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death as secondary 
to herbicides including AO exposure.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


